DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 22, 27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 lines 7-8, the phrase “configured to completely cut though two successive wraps of the armor sheathing of the cable without causing damage to a conductor disposed within the cable” is indefinite.  Applicant is attempting to further define the structure of the tool with an indefinite intended use.  The work piece is not positively claimed and is, therefore, an indefinite intended use of the tool.  The work piece is indefinite because it can be any work piece with any different combination of dimensions and is not limited to the work piece disclosed in the specification.  The indefinite work piece has an infinite number of variables that come into play making the work piece indefinite.  One work piece may work with the instant invention as claimed but another version of the work piece may have different structures that may not allow for it to be cut in the way claimed.  For example, if the thickness of the wrap is much thicker than the cutting depth of the blades, how can the blades cut completely through in this situation?  If the thickness of the wrap is much thinner in relation to the cutting depth thereby allowing for the blade to engage the conductor, how can the conductor be undamaged when the blade cuts into it?  These are just two of the work piece perimeters that make the work piece indefinite.  There are countless other perimeters including overall sizes and/or shapes or any unorthodox reasons that may allow the work piece to be used with the tool to some extent but may not be able to work with the tool (portions too big or too small) as specifically disclosed in claim 1.       
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 22, and 27 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Ducret (4,769,909) in view of Beyer (2,648,899).  With regards to claim 1, Ducret discloses the invention including a stripping tool (10) having a cable receiving handle (14) defining a cable receiving channel (Fig. 3), a saw handle (16) movably mounted to the cable receiving handle (42), a saw assembly (46, 48) including one saw blade (46), the saw assembly supported by the saw handle (Fig. 1) and being movable relative to the cable receiving handle (46 rotates via 48), and the saw blade is configured to cut (46) and is capable of cutting the intended work piece in the manner disclosed claim 1 (C).
With regards to claims 8, 22, and 27, Ducret discloses the saw blade assembly (46, 48) is axially movable relative to the cable receiving handle between forward and rearward positions (when 16 moves about pivot 42, the blade assembly 46, 48 moves between forward and rearward positions), the stripping tool is a hand operated hand tool (10), the cable receiving handle is C-shaped (Fig. 3), and the cable receiving handle has a cable clamping lever (12).
With regards to claims 1 and 6, Ducret discloses the invention but fails to disclose the saw assembly having two saw blades laterally spaced from one another.
Beyer teaches it is known in the art of sheath (60) cutters to incorporate a saw assembly with two saw blades laterally spaced from one another (45 in Fig. 3).  Such a modification allows for multiple cuts at the same time.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ducret with the second blade, as taught by Beyer, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ducret (4,769,909) in view of Beyer (2,648,899) as applied to claim 1 above, and further in view of Galster et al. (2014/0190020).  Ducret in view of Beyer disclose the invention including the blades being laterally spaced (45 in Fig. 3 of Beyer).
However, with regards to claims 3 and 7, Ducret in view of Beyer fail to disclose the blades are axially spaced from one another.
Galster et al. teach it is known in the art of rotary cutters that are laterally spaced from one another (104, 102, Fig. 9) to also be axially spaced from one another (Fig. 9).  Such a modification allows for offset cuts.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ducret in view of Beyer with one blade being axially spaced from the other blade, as taught by Galster et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Ducret (4,769,909) in view of Beyer (2,648,899) as applied to claim 1 above, and further in view of Bolles (2014/0190020).
With regards to claims 4 and 5, Ducret in view of Beyer disclose the invention but fail to disclose the blades are rotationally coupled to one another by a series of gears.
Bolles teaches it is known in the art of offset rotary cutters to incorporate the blades (22, 24) being rotationally coupled to one another by a series of gears (Fig. 2).  Ducret discloses a blade 46 that is rotated via handle 48 and it would have been well within one’s technical skill to have utilized known gear technology to allow for coupling between the blades of Modified Ducret to allow for both blades to rotate via actuation of the handle.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ducret in view of Beyer with gears coupling the blades, as taught by Bolles, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant's arguments filed 10-12-22 with regards to the rejection of the claims have been fully considered but they are not persuasive.  
The Examiner’s position with regards to the “configured for” language being directed towards the ability to perform a cutting function versus what the tool is cutting remains the same.  Ducret is configured to cut and is capable of cutting a particular version of the work piece in the manner disclosed in claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 December 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724